EMPLOYMENT CONTRACT©
Chief Financial Officer

        This agreement is made between The Mortgage Store Financial, Inc., a
California corporation, having its principal place of business at 707 Wilshire
Blvd. Suite 2600 LA CA 90017 hereinafter referred to as Employer, and Daniel M.
Rood, whose address is 4134 Pacific Coast Highway Unit 126, Torrance CA 90505,
hereinafter referred to as Employee:

     1.      TERMS OF EMPLOYMENT. Employer hereby employs Employee and Employee
hereby accepts employment with Employer. This agreement may be terminated as set
forth in Paragraph 8.

     2.      DUTIES OF EMPLOYEE.

          2.1.      Position and Duties. Employer employs Employee and Employee
accepts such employment as Chief Financial Officer to perform services and
duties as assigned to Employee from time to time by the Employer. Employee shall
carry out duties assigned to Employee in a trustworthy, professional, loyal
manner. Employee shall devote all Employees’ productive time, ability,
attention, and energy as such Chief Financial Officer, subject to the direction
and control of Employer, and shall to the best of Employee’s ability make every
effort to perform for the Employer. Employee shall not directly or indirectly
render any services of a business, commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without
prior written consent of Employer, which may be given or withheld at the sole
discretion of Employer.

          2.2.       Adherence to Rules. During the term of this agreement,
Employee shall at all times strictly adhere to and obey all Employer’s rules and
regulations currently in effect or as subsequently modified governing the
conduct of the employees of Employer.

          2.3.       Satisfactory Performance of Duties. Employment of Employee
shall continue only as long as the services rendered by Employee are
satisfactory to Employer, regardless of any other provisions contained in this
agreement. Employer shall be the sole judge as to whether the services of
Employee are satisfactory.

          2.4.       Necessity of Employer’s Written Consent. It is expressly
agreed Employee shall have no right or authority at any time to make any
contracts or binding promises of any nature on behalf of Employer, whether oral
or written, without the prior, express written consent of Employer.

     3.      COMPENSATION OF EMPLOYEE. As compensation for services rendered by
Employee under this agreement, Employee may earn a salary and bonus subject to
item 3.1., 3.2., 3.3., 3.4

          3.1.       Compensation. Employee shall be paid $14,600.00 (Fourteen
Thousand Six Hundred Dollars) per calendar month.

          3.2.       Performance Bonus. Employee would be entitled to a total
annual bonus based on the Employee’s overall performance/productivity as
determined by the Board of Directors of Employer. Should any question arise from
this bonus plan, it will be determined at the sole discretion of Employer
without the written or verbal approval of Employee.

          3.3.       Employee Stock Options: Employee has received 110,000 (One
Hundred Ten Thousand) stock options for TMSF Holdings at the price of $2.71 (Two
Dollars and Seventy-one Cents) per share according to the standard Employment
Stock Option plan as set forth by the Board of Directors. Any questions arising
from this matter shall be determined at the sole discretion of Employer without
the advance written or verbal approval of Employee.

          3.4. Miscellaneous.

                3.4.1    Any draws against salary will be repaid to Employer at
the complete discretion of Employer.

                  Employee’s signature to this agreement is Employee’s written
consent to such deduction.

                3.4.2    Employee agrees that Employer may make deductions for
days missed per the standard policies for sick days and holidays for the
company. The deductions from the salary of employee are for any additional
missed work days beyond the company allowed paid sick days and holidays.

      4.      BUSINESS EXPENSES. With regard to all business expenses incurred
by Employee in promoting the business of Employer, including expenditures for
entertainment, gifts and travel, approved in advance by Employer, Employee shall
furnish to Employer adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of each business expense as a deduction on
federal and state income tax returns of Employer, whereupon Employer shall
promptly reimburse Employee for such expenses.

     5.       PROPERTY RIGHTS OF EMPLOYER.

          5.1      SOLICITING CLIENTS AND EMPLOYEES. EMPLOYEE SHALL NOT, DURING
EMPLOYEE’S EMPLOYMENT AND FOR A PERIOD OF ONE (1) YEAR IMMEDIATELY FOLLOWING THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH EMPLOYER, EITHER DIRECTLY OR
INDIRECTLY:

               5.1.1     MAKE KNOWN TO ANY PERSON, FIRM OR CORPORATION THE NAME
OR ADDRESS OF ANY OF THE CLIENTS, LENDERS, CUSTOMERS, INDEPENDENT CONTRACTORS OR
EMPLOYEES OF EMPLOYER OR ANY INFORMATION PERTAINING TO THEM; OR

                5.1.2    CALL ON, SOLICIT, TAKE OR HIRE AWAY, OR ATTEMPT TO CALL
ON, SOLICIT, TAKE OR HIRE AWAY, THE CUSTOMERS OR EMPLOYEES OF EMPLOYER, EITHER
FOR EMPLOYEE OR FOR ANY OTHER PERSON, FIRM OR BUSINESS IN THE STATE OF
CALIFORNIA.

          5.2      TRADE SECRETS. EMPLOYEE SHALL NOT DURING THE TERM OF THIS
CONTRACT, AND FOR A PERIOD OF ONE (1) YEAR IMMEDIATELY FOLLOWING TERMINATION
EITHER, DIRECTLY OR INDIRECTLY:

                5.2.1    USE TO EMPLOYEE’S OWN ADVANTAGE, OR THE ADVANTAGE OF
ANY OTHER PERSON OR ENTITY, ANY INFORMATION GAINED FOR OR FROM THE FILES OR
BUSINESS OF EMPLOYER WHICH ARE CONSIDERED TO BE TRADE SECRETS. EMPLOYEE AGREES
ALL MATERIALS OF EMPLOYER, INCLUDING BUT NOT LIMITED TO SOFTWARE PROGRAMS, SALES
PLANS, LEAD LISTS, PROGRAMS, MATERIAL MANUALS, ROSTERS, FORMS, CONTRACTS,
AGREEMENTS, BROCHURES, AND OTHER TRAINING AND SALES MATERIAL PROVIDED BY
EMPLOYER INCLUDING POTENTIAL OR ACTUAL EMPLOYER LISTS AND LENDER LISTS ARE THE
EXCLUSIVE PROPERTY OF EMPLOYER. EMPLOYEE ADDITIONALLY ACKNOWLEDGES SERVICE
MARKS, TRADE MARKS, TRADE NAMES, DESIGNS, SLOGANS, LOGOS, ADVERTISING COPY USED
OR TO BE USED ARE THE EXCLUSIVE PROPERTY OF EMPLOYER AND SHALL NOT BE
COMMUNICATED TO ANYONE OR BE USED IN VIOLATION OF THIS AGREEMENT.

               EMPLOYEE AGREES AND CONSENTS IF EMPLOYEE VIOLATES ANY OF THE
PROVISIONS OF THIS AGREEMENT AND IN PARTICULAR THE PROVISIONS OF THIS PARAGRAPH
5.1 THROUGH 5.2.1, EMPLOYER, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
AVAILABLE TO EMPLOYER UNDER THIS AGREEMENT OR AT LAW, SHALL BE ENTITLED TO
OBTAIN TEMPORARY AND PERMANENT INJUNCTIVE RELIEF ISSUED BY A COURT OF COMPETENT
JURISDICTION RESTRAINING EMPLOYEE FROM COMMITTING OR CONTINUING ANY VIOLATION
HEREOF (INCLUDING TEMPORARY RESTRAINING ORDER AND PRELIMINARY AND PERMANENT
INJUNCTIONS) WITHOUT THE NECESSITY OF POSTING ANY BOND OR OTHER UNDERTAKING IN
CONNECTION THEREWITH, AND EMPLOYEE HEREBY CONSENTS TO THE JURISDICTION OF ANY
COURT OF COMPETENT JURISDICTION FOR SUCH PURPOSE. IN ADDITION, EMPLOYEE SHALL
INDEMNIFY AND HOLD HARMLESS EMPLOYER FROM AND AGAINST ANY AND ALL DAMAGES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY EMPLOYER AS A
RESULT OF ANY VIOLATION BY EMPLOYEE OF THE PROVISIONS OF THIS PARAGRAPH 5.1
THROUGH 5.2.1.

__________
Initials     

          5.3      Ownership of Customer Records. All records, lead lists and
telephone logs of the accounts of customers, and any and all other records and
books relating in any manner whatsoever to the customers of Employer, whether
prepared by Employee or otherwise coming into Employee’s possession, shall be
the exclusive property of Employer, regardless of who actually purchased the
original books or records. All such books and records (and all copies thereof)
shall be immediately returned to Employer by Employee upon any termination of
employment.

          5.4.       Access. Employee agrees Employer shall have full and
complete access to and the right to search at any time and without notice all
items which are furnished by Employer for use on the premises, including but not
limited to desks, records, files, etc.

__________
Initials     

      6.      OBLIGATIONS OF EMPLOYER.

           6.1       Void. Not Applicable.

           6.2       Void. Not Applicable.

          6.3      Deductions.Employer shall deduct and withhold from all
compensation payable to Employee all amounts required to be deducted or withheld
pursuant to any present or future law, ordinance, regulation, order, writ,
judgment or decree requiring such deduction and withholding.

          6.4      Other Obligations. Employer shall provide workers’
compensation insurance coverage as required by law, and any medical or health
insurance coverage provided to Employer shall be made available to Employee.
Employer shall pay a percentage of the cost for Health Insurance based on
standard Employer policies which are subject to change without written or verbal
notice to Employee. Health Insurance is only available to Employees with a
full-time status. Employee shall be entitled to receive health insurance per the
standard policies after 90 days of employment. Should any question arise of this
matter, it will be decided at the sole discretion of employer on this status
with no prior consent from employee.

     7.      OBLIGATIONS OF EMPLOYEE.

           7.1       Void. Not Applicable.

     8.      TERMINATION OF EMPLOYMENT. This agreement shall terminate
immediately on the occurrence of any one of the following:

           8.1       The written agreement between Employer and Employee;

           8.2       The occurrence of circumstances making the continued
operation of Employer's business impossible or impractical;

          8.3      The death of Employee;

           8.4       Material breach by Employee of the terms of this agreement
or Employee's failure to perform the services and duties assigned to him by
Employer to the satisfaction of Employer;

           8.5      Employee’s conviction of a felony, fraud, embezzlement or
any act involving moral turpitude or for any willful violation by Employee of
laws and regulations applicable to Employer’s business or Employee’s gross
negligence in the performance of Employee’s duties hereunder that may adversely
affect the business or reputation of Employer;

           8.6       Without cause by Employee at any time with written notice
to Employer;

           8.7       Without cause by Employer at any time;

           8.8      The occurrence of any event in violation of Title 10,
Article 11 of the California Code of Regulations § 2785 (Ethics and Professional
Conduct Code).

     9.      GENERAL PROVISIONS.

          9.1      Employee Evaluation. Employee agrees Employer may
periodically conduct undisclosed tape recordings (audio and/or video) of
Employee or be present with Employee during the performance of Employee’s duties
hereunder for the purposes of evaluating Employee’s compliance with Employer’s
policies and applicable laws and regulations. Employee hereby consents to such
monitoring and agrees such monitoring may be undertaken at any time and from
time to time without Employee’s prior knowledge and without notice to Employee.

          9.2      Arbitration. Any controversy or claim arising out of or
relating to this agreement or the breach thereof shall be settled by arbitration
in accordance with the rules of the American Arbitration Association, said rules
being incorporated herein by reference; and judgment on the award rendered may
be entered in any court jurisdiction thereof.

           9.3      Attorneys’ Fees and Costs. If any action at law or in equity
(including arbitration) is necessary to enforce or interpret the terms of this
agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements, in addition to any other relief to which he
may be entitled as determined by the court or arbitrator.

          9.4      Notices. Any notices to be given hereunder by either party to
the other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Mailed
notices shall be addressed to the parties at the addresses appearing in the
introductory paragraph of this agreement, but each party may change such address
by written notice delivered personally in accordance with this paragraph.
Notices delivered personally shall be deemed communicated as of actual receipt;
mailed notices shall be deemed communicated as of the date of first attempted
delivery as shown on the return receipt.

          9.5      Entire Agreement. This agreement supersedes any and all other
agreements, either oral or written , between the parties hereto with respect to
the employment of Employee by Employer and contains all covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Each party to this agreement acknowledges no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, that are not embodied herein and no other
agreement, statement or promise not contained in this agreement shall be valid
or binding. Any modification of this agreement will be effective only if in
writing and signed by Employer and Employee.

          9.6      Partial Invalidity. Any provisions of this agreement which
shall prove to be invalid, void or illegal in no way affects, impairs or
invalidates any other provisions thereof, and such other provisions shall remain
in full force and effect.

          9.7.       Governing Law. This agreement shall be governed and
construed in accordance with the laws of the State of California and venue shall
be in the County of Los Angeles, State of California.

          9.8      Payment of Moneys Due Deceased Employee. If Employee dies
during the term of employment, any moneys that may be due Employee from Employer
under this agreement as of the date of Employee’s death shall be paid to
Employee’s executor, administrator, heirs, personal representatives, successors
and assigns.

          9.9      Employee Manual. Employee shall at all times comply with the
obligations of Employee as set forth in any Employer’s “Employee Manual,” that
may be in effect as amended from time to time. In the event of any inconsistency
between the provisions of this agreement and the “Employee Manual,” the
provisions of this agreement shall control.

          9.10      Independent Representation. Employee acknowledges Employee
has been advised by Employer to retain independent counsel in connection with
the negotiation, preparation and execution of this agreement. Employee
acknowledges and warrants Employee has been represented by counsel of his own
choosing in connection herewith or has voluntarily and independently decided not
to retain such counsel. Employee further acknowledges and represents Employee
has read this agreement in full and understands and voluntarily consents to each
and every provision contained herein.

Executed at Los Angeles, California.


EMPLOYEE:


/s/ Daniel M. Rood
Daniel M. Rood
May 15, 2006

THE MORTGAGE STORE FINANCIAL, INC.


By: /s/ Raymond Eshaghian
Raymond Eshaghian, President
May 15, 2006

AT-WILL EMPLOYMENT AGREEMENT©

I understand and acknowledge there is no agreement between myself and The
Mortgage Store Financial, Inc. for any definite period of employment and The
Mortgage Store Financial, Inc. has the right to terminate my employment at any
time, with or without cause. I understand and acknowledge this constitutes the
entire agreement between myself and The Mortgage Store Financial, Inc. regarding
the terms of employment; and this agreement may not be altered, amended,
modified or otherwise changes except in writing which has been approved and
signed by a duly authorized representative of The Mortgage Store Financial, Inc.

DATED: May 15, 2006

Signature of Employee:


/s/ Daniel M. Rood
Daniel M. Rood